Citation Nr: 1226865	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-48 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from April 1992 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 (traumatic brain injury) and November 2009 (right ankle) rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a February 2012 videoconference hearing.  A transcript of that hearing is of record.

For the reasons explained below, the appeal for an initial rating in excess of 10 percent for right ankle arthritis is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran does not suffer from residuals of a traumatic brain injury.


CONCLUSION OF LAW

The requirements for establishing service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2008 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2008 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, private treatment records, the reports of VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Residuals of a Traumatic Brain Injury

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service treatment records demonstrate that, in July 1987, he 
sustained an injury while playing football which caused him to lose consciousness.  Examination findings reported in September 1987 demonstrated a normal neurological examination and normal EEG.  Medical examinations following the Veteran's injury demonstrated no residual neurological disorder.  

The Veteran was afforded a VA traumatic brain injury examination in October 2009.  During his examination the Veteran stated that, in 1986 he was playing football when he ran into another player and was unconscious for about twenty-five minutes.  The Veteran was kept in the hospital overnight and stated that there was no headache, neurological symptoms or lacerations.  He had some minimal retrograde amnesia but recovered without difficulty.

The Veteran stated that he had headaches which began around 1989 or 1990.  He described the location of the headaches, the frequency of regular headaches versus his severe headaches and the symptomatology associated with his headaches.   The examiner elicited information concerning multiple items including mobility, memory, executive function, concentration, speech, swallowing, mood, and information concerning the senses.  It was noted that the Veteran does not have seizures.  Mini mental status examination was 30 out of 30.  Motor activity was okay, and visual spatial orientation, communication skills and level of consciousness are good.  The examiner noted the Veteran was not dealing with any neurobehavioral affects that are abnormal.  

On physical examination the Veteran was found to be talkative, alert and oriented times three.  There were no signs of trauma.  Pupils were equal and reacted to light, and there was no visual field loss to confrontation.  Cranial nerves were normal.  The Veteran's motor system demonstrated good strength in all four extremities and 1+ and equal in the lower extremities.  There was no sign of ataxia or cerebellar disease, sensory examination was intact, and speech and mentation were good.  

The VA examiner opined that the Veteran had no evidence of a traumatic brain injury.  He noted that the Veteran had combination headaches, both tension and migrainous type headaches that would be classified as mild.  He stated that he did not believe the headaches were related to the Veteran's head trauma in service as the post-injury EEG, brain scan, and examination were all within normal limits with no neurological deficits noted.  The examiner did note that the Veteran's headaches began before he was discharged.

In a January 2012 rating decision, the RO granted service connection for headaches because they manifested during service, but also issued a supplemental statement of the case continuing to deny service connection for residuals of a traumatic brain injury.

In February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran explained that he was kept in the hospital overnight following a football injury which caused the Veteran to lose consciousness.  The Veteran stated that a doctor suggested that his headaches were secondary to a traumatic brain injury.  He also explained that around 1991 or 1992 he blacked out for about twenty minutes.  The Veteran explained that he received no treatment for residuals of a traumatic brain injury within a year of service because he took over-the-counter medicine for headaches and had not blacked out since then.  

Upon review of the record, the Board finds that service connection for residuals of a traumatic brain injury is not warranted.  Here, the evidence of record includes an in-service injury and the Veteran's lay assertions that he has symptoms to include headaches and a blackout in 1991 or 1992 which are secondary to the in-service injury.  The evidence of record does not contain, however, a competent medical finding that the Veteran has current residuals of a traumatic brain injury.  

The medical evidence weighs against a finding that the Veteran's described symptoms are secondary to a traumatic brain injury.  Notably, the one medical opinion which speaks to this question is that of the October 2009 VA examiner who conducted a very thorough examination and reviewed the claims file, to include neurological studies conducted following the Veteran's head injury.  The examiner concluded that the Veteran did not have any residuals of a traumatic brain injury.  The examiner's opinion included a detailed rationale and is consistent with the other evidence of record.  As such, it is highly probative.

While the Veteran asserts that he has traumatic brain injury residuals from his head injury during service, the Board notes that as a lay person, the Veteran is not shown to possess any specialized training to render him competent to provide a medical opinion, especially on a matter as complex as traumatic brain injury and residuals thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the medical opinion of the VA examiner outweighs the Veteran's lay assertions regarding the cause of his symptoms and his diagnosis.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Here, the most probative medical evidence demonstrates that the Veteran does not have residuals of a traumatic brain injury and the Veteran is not competent to diagnose such a disorder.  He is already service connected for headaches as arising in service, but the examiner found there were no residual of a traumatic brain injury.  

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for residuals of a traumatic brain injury and his claim is, therefore, denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a traumatic brain injury is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to consideration of his claim for an evaluation in excess of 10 percent for right ankle sprain.

During his February 2012 hearing, the Veteran testified as to being in constant pain from his right ankle and experiencing swelling that causes him to buy his shoes in a larger size and being unable to wear his ankle brace at times. 

The Veteran last underwent an examination for his right ankle in September 2009, almost three year ago.  Thus, the record may not accurately reflect the current severity of the service-connected right ankle disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a new examination to determine the current severity of his right ankle disability should be scheduled on remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right ankle disability.  After securing the necessary release, the RO/AMC should request relevant records that are not duplicates of those already contained in the record.  Additionally, relevant VA treatment records dating since January 2012 should be obtained from the Little Rock VA Medical Center.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of the inability to obtain the records. 

2.  Schedule the Veteran for a VA ankle examination to determine the current severity of the Veteran's service-connected right ankle disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported, to include range of motion testing (specifying at what degree in motion pain begins).

The examiner should also describe any functional loss pertaining to the service-connected right ankle arthritis due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


